Citation Nr: 1610907	
Decision Date: 03/17/16    Archive Date: 03/23/16

DOCKET NO.  15-13 390	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Manila, the Republic of the Philippines


THE ISSUE

Entitlement to an initial disability rating in excess of 40 percent for service-connected bilateral hearing loss.


ATTORNEY FOR THE BOARD

Jonathan Tracy, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1945 to April 1949.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a January 2014 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, the Republic of the Philippines.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

During the pendency of the appeal, bilateral hearing loss has been manifested by no more than auditory acuity level VII in the left ear and VIII in the right ear.


CONCLUSION OF LAW

The criteria for a rating in excess of 40 percent for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.85, 4.86 Diagnostic Code (DC) 6100 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims folder.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim. The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the veteran).




I.  Duties to Notify and Assist

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).

This appeal arises from the Veteran's disagreement with the initial evaluation following the grant of service connection for hearing loss.  Courts have held that once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  No additional discussion of the duty to notify is therefore required.

VA also has a duty to assist the Veteran in the development of the claim, which is not abrogated by the granting of service connection.  The claims file includes service treatment records (STRs), VA medical records, private medical records, and the statements of the Veteran in support of his claim.  The Board has considered the statements and perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claims for which VA has a duty to obtain.  The Board has also reviewed records on Virtual VA and the Veterans Benefits Management System (VBMS).

The Veteran was afforded audiometric VA examinations in January 2014 and February 2015.  The Board finds that the VA examinations were adequate as the examiners reviewed the claims folder, considered the Veteran's history and the current examination results, and provided rationales for the opinions offered.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The reports provide clinical findings which are pertinent to the criteria applicable to rating bilateral hearing loss.  See Martinak v. Nicholson, 21 Vet. App. 447 (2007).
Hence, no further notice or assistance to the appellant is required.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II.  Increased Rating for Hearing Loss

Criteria

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

The Veteran's entire history is reviewed when making disability ratings.  See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  The Veteran's appeal originates from a rating decision that granted service connection and assigned the initial rating.  Staged ratings are appropriate in any increased-rating or initial rating claim in which distinct time periods with different ratable symptoms can be identified.  Fenderson v. West, 12 Vet. App. 119 (1999).

Ratings of hearing loss range from noncompensable to 100 percent based on organic impairment of hearing acuity as measured by the results of speech discrimination tests combined with the average hearing threshold levels as measured by pure tone audiometry tests in the frequencies 1000, 2000, 3000, and 4000 cycles per second.  To rate the degree of disability for service-connected hearing loss, the Rating Schedule has established eleven auditory acuity levels, designated from level I, for essentially normal acuity, through level XI, for profound deafness.  38 C.F.R. § 4.85(h), Table VI.  In order to establish entitlement to a compensable rating for hearing loss, it must be shown that certain minimum levels of the combination of the percentage of speech discrimination loss and average pure tone decibel loss are met.  The assignment of disability ratings for hearing impairment is derived by a mechanical application of the Rating Schedule to the numeric designations assigned after audiometric evaluations are rendered.  Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).

The criteria for rating hearing impairment use controlled speech discrimination tests (Maryland CNC) together with the results of pure tone audiometry tests.  These results are then charted on Table VI, or Table VIA, in exceptional cases as described in 38 C.F.R. § 4.86, and Table VII, as set out in the Rating Schedule.  38 C.F.R. § 4.85.  An exceptional pattern of hearing loss occurs when the pure tone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, or when the pure tone threshold is 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz.  38 C.F.R. § 4.86.

Analysis

The Veteran's service-connected bilateral hearing loss is rated as 40 percent disabling under 38 C.F.R. §§ 4.85, 4.86, Diagnostic Code 6100.

Turning to the probative and competent evidence of record, the Veteran underwent a VA audiometric examination in January 2014.  The Veteran complained that he can hardly hear anything.  People must shout in the Veteran's ear for him to hear anything.  Pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
80
85
80
85
90
LEFT
80
80
75
75
90
        
The pure tone threshold average was 85 in the right ear and 80 in the left ear.  The VA examiner certified that the use of the speech discrimination test was not appropriate because of language difficulties, inconsistent speech discrimination scores, etc., or when indicated under the provisions of § 4.86.  Applying Table VIA provides a Roman numeral VIII for the right ear and a Roman number VII for the left ear.  Under Table VII, combining the Roman numeral scores for the two ears entitled the Veteran to a 40 percent rating.

After the RO's rating decision, the Veteran submitted a private audiology report based on a test conducted in June 2014.  The private June 2014 test provided results of both air and bone conduction (AC/BC).  The Board notes that the VA examination reported only the air conduction results.  The results of the private test were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
110/60
105/70
95/75
-
105/60
LEFT
105/65
100/70
90/75
-
105/60
        
The air conduction results are reported worse here than in the VA examination report.  Following receipt of this test report, the Veteran underwent another VA examination in February 2015.  Pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
80
85
80
85
90
LEFT
80
80
75
75
90
        
The results were the same as the prior VA examination.  The pure tone threshold average was 85 in the right ear and 80 in the left ear.  The VA examiner certified that the use of the speech discrimination test was not appropriate because of language difficulties, inconsistent speech discrimination scores, etc., or when indicated under the provisions of § 4.86.  Applying Table VIA provides a Roman numeral VIII for the right ear and a Roman number VII for the left ear.  Under Table VII, combining the Roman numeral scores for the two ears entitled the Veteran to a 40 percent rating.

As noted, the private test results show worse results than the two VA examination reports.  In weighing the two VA examinations and the private report, the Board gives greater probative weight to the VA examinations and opinions.  The VA examinations cite to interviews with the Veteran and they provide opinions on the Veteran's condition.  The private report only provides the puretone threshold results.  Further, the private test did not test or at least did not report testing at 3000 Hz bilaterally.  3000 Hz is required under 38 C.F.R. § 4.485.  The frequency of 3000 Hz is used in calculating the four frequency pure tone average.  Therefore, the private test is not well supported, especially in comparison with the VA examination reports, which conformed to the requirements under 38 C.F.R. § 4.85.  Also, the fact that both VA examinations, separated by a year, showed the same results weigh in favor of giving greater probative weight to those results.  Therefore, the private test lacks probative weight.  The competent medical evidence, including the two VA examinations, weigh in favor of a finding that an increased rating is not warranted.

The Board has considered the Veteran's statements regarding the severity of his hearing impairment which are credible and probative, but, as noted above, disability ratings for hearing impairment are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are rendered.  Lendenmann, 3 Vet. App. 345.  The audiological data presented do not permit the assignment of rating higher than 40 percent at any point in time.

Relevant to VA audiological examinations, in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report.  Here, the January 2014 and February 2015 examination reports noted the Veteran's difficulty hearing speech, specifically people must shout near the Veteran's ear in order for him to hear.  These notations indicate that VA examiners did elicit information from the Veteran concerning the functional effects of his disability as required by 38 C.F.R. § 4.1, 4.2, 4.10.  See Martinak, 21 Vet. App. at 447.

In this case, the Board finds that the requirements for a higher rating are not met based on the demonstrated levels of hearing impairment, emphasizing that the assignment of disability ratings for hearing impairment is derived by a mechanical application of the Rating Schedule to the numeric designations assigned after audiometric evaluations are rendered.  Thus, a rating higher than 40 percent thereafter, must be denied.

The weight of the credible evidence demonstrates that an increased rating for the Veteran's bilateral hearing loss is not warranted for any period on appeal.  As the preponderance of the evidence is against the claim, the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Other Considerations

The rating criteria contemplate speech reception thresholds.  The symptoms associated with the Veteran's bilateral hearing loss (i.e., difficulty hearing and understanding speech) are contemplated by the rating criteria and the medical evidence fails to show anything unique or unusual about the Veteran's bilateral hearing loss that would render the schedular criteria inadequate.  The Veteran's main complaint is reduced hearing acuity, which is precisely what is contemplated in the rating assigned.  The VA examiners specifically noted the Veteran's complaints regarding the effect of hearing loss on occupational function and on daily activities.  See Martinak, 21 Vet. App. at 447.  As the available schedular criteria are adequate, referral for consideration of an extraschedular rating is not warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).

A total rating for compensation based on individual unemployability (TDIU) is an element of all appeals of an initial rating.  Rice v. Shinseki, 22 Vet. App. 447 2009).  Entitlement to TDIU is raised where a Veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability.  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  However, TDIU is not raised in an increased rating claim unless the Roberson requirements are met.  Jackson v. Shinseki, 587 F.3d 1106 (Fed. Cir. 2009).  The record indicates that the Veteran is only service-connected for bilateral hearing loss and he has not made any claim that his hearing makes him unemployable.  A claim for TDIU has not been raised in the record.


ORDER

Entitlement to an initial disability rating in excess of 40 percent for service-connected bilateral hearing loss is denied.



____________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


